PER CURIAM.
Upon consideration of the briefs and record in the above cause, and the oral arguments of counsel, and it appearing that the court, 52 F.Supp. 744, made an equitable distribution of the fund in the registry of the court, and it also appearing that the issue between the appellant and the intervenors was fully and adequately presented and correctly decided according to the law and the facts, and it further appearing that the appellant has no legal or equitable claim to the fund in the registry, and no question being raised as to the amount thereof allocated to the payment of fees, expenses, and compensation of counsel, it is hereby ordered that the judgment below be and it is in all respects affirmed.